Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Kirby, Mathews & Walrath, PLLC and                     Appeal from the 133rd District Court of
Gerald Walrath, Appellants                             Harris County, Texas (Tr. Ct. No. 2020-
                                                       76455). Memorandum Opinion delivered
No. 06-21-00040-CV         v.                          by Justice Stevens, Chief Justice Morriss
                                                       and Justice Burgess participating.
Kuiper Law Firm, PLLC, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s order denying Appellants’ motion to dismiss the Appellee’s
underlying lawsuit.
       We further order that the appellants, Kirby, Mathews & Walrath, PLLC, and Gerald
Walrath, pay all costs incurred by reason of this appeal.
                                                       RENDERED SEPTEMBER 21, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk